                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

FORD MOTOR COMPANY,

      Plaintiff,                           Case No. 15-cv-10628
                                           (consolidated with Case No. 15-11624)
v.                                         Hon. Matthew F. Leitman

VERSATA SOFTWARE, INC. et al.

     Defendants.
_________________________________/
                      ORDER ON MOTION HEARING

      On December 19, 2018, the Court held a hearing on three pending motions in

this action: (1) Plaintiff’s “Request for Reconsideration of Order (Dkt. #534)

Granting Defendants’ Motion for Summary Judgment on Counts 4 and 5 of Ford’s

Complaint (Trade Secret Ownership)” (the “Reconsideration Motion”) (see ECF

#538), (2) Plaintiff’s “Motion for Summary Judgment on Ford’s Claim for

Declaratory Judgment of No Copyright Infringement, and on Defendants’ Copyright

Infringement Claim” (the “Summary Judgment Motion”) (see ECF #528), and

Defendants’ “Motion to Realign Parties” (the “Realignment Motion) (see ECF

#546).

      For the reasons stated on the record at the motion hearing, IT IS HEREBY

ORDERED that:




                                       1
 
     The Reconsideration Motion (ECF #538) is DENIED. However, Plaintiff

      may file a second motion for reconsideration, as described on the record at the

      motion hearing, by no later than January 21, 2019. Defendants shall file a

      response brief to Plaintiff’s motion by no later than February 11, 2010.

      Plaintiff may file a reply brief by no later than February 18, 2019;

     The Summary Judgment Motion (ECF #528) is TAKEN UNDER

      ADVISEMENT; and

     The Realignment Motion is GRANTED.



                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: December 20, 2018              UNITED STATES DISTRICT JUDGE



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 20, 2018, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         2
 
